IN THE COURT OF APPEALS
                                 STATE OF ARIZONA
                                   DIVISION TWO


BRIDGESTONE/FIRESTONE NORTH                   )         2 CA-CV 2003-0009
AMERICA TIRE, L.L.C., a Delaware              )         DEPARTMENT B
limited liability company,                    )
                                              )         OPINION
                        Plaintiff/Appellee,   )
                                              )
                   v.                         )
                                              )
DIONICIO NARANJO and MARTHA                   )
MONTAÑO, husband and wife; ZULEMA             )
NARANJO, a minor child; and LIZETTE           )
NARANJO, a minor child,                       )
                                              )
                   Defendants/Appellants.     )
                                              )


             APPEAL FROM THE SUPERIOR COURT OF PIMA COUNTY

                                  Cause No. C20015988

                           Honorable Lina S. Rodriguez, Judge

                                       AFFIRMED


Fennemore Craig
 By Timothy Berg, Christopher L. Callahan,
 and Darcy R. Renfro                                                              Phoenix
                                                          Attorneys for Plaintiff/Appellee

Law Offices of Richard D. Grand
 By Richard D. Grand                                                              Tucson

   and

Copple, Boehm & Murphy, P.C.
 By Steven D. Copple and Scott E. Boehm                                          Phoenix
                                                      Attorneys for Defendants/Appellants
P E L A N D E R, Presiding Judge.


¶1             In this personal injury and wrongful death action, appellants Dionicio Naranjo,

Martha Montaño, and Zulema and Lizette Naranjo (the Naranjos) appeal from the trial court’s

summary judgment in favor of appellee Bridgestone/Firestone North America Tire, L.L.C. The

trial court ruled that the Naranjos’ recovery of full, compensatory damages in their prior action

against A.P.S. Rent-A-Car & Leasing, Inc. precluded their claims for compensatory and punitive

damages against Bridgestone in this separate action arising from the same accident. Based on

satisfaction of judgment and collateral estoppel principles as well as public policy grounds, we

affirm.

                                        BACKGROUND

¶2             In reviewing a summary judgment, we generally view the facts and inferences

therefrom in the light most favorable to the nonmoving party. Link v. Pima County, 193 Ariz.

336, ¶12, 972 P.2d 669, ¶12 (App. 1998). The parties, however, agree that the pertinent facts

are not in dispute. Dionicio rented a van from A.P.S. He, his wife Martha, and their children

Zulema and Lizette were injured when a tire on the van suddenly failed, causing the van to roll

over and crash. Another child, Araceli Naranjo, was killed in the accident. The Naranjos

originally sued A.P.S., the company that had rented the van to them, alleging negligence and strict

liability in tort. They did not name Bridgestone, the tire’s manufacturer, as a defendant in that

action and, in fact, opposed A.P.S.’s motion to join Bridgestone as a third-party defendant.

¶3             After a seven-day trial, a jury awarded $9,539,838 in compensatory damages to the

Naranjos. In response to a special interrogatory, the jury found that seventy percent of the

“verdict [was] based upon Plaintiffs’ claims of negligence” and thirty percent on their “claims of

                                                2
product liability.” The verdict was reduced to a formal judgment. A.P.S. paid the entire damage

award, plus interest, and the Naranjos filed a satisfaction of judgment with the court.

¶4             While the Naranjos’ action against A.P.S. was pending, Bridgestone filed this case

against the Naranjos and A.P.S., seeking a declaratory judgment that it was not obligated to

indemnify A.P.S. for any damages awarded to the Naranjos. In response, the Naranjos filed a

counterclaim, alleging claims for negligence and strict product liability against Bridgestone based

on the defective tire. The Naranjos requested compensatory and punitive damages. Bridgestone

moved to dismiss the counterclaim, arguing the Naranjos had impermissibly split their cause of

action. Before the trial court could address that motion, the jury in the original case returned the

aforementioned verdict in favor of the Naranjos.

¶5             After A.P.S. paid the ensuing judgment, Bridgestone moved for summary judgment

on the Naranjos’ counterclaim, arguing that collateral estoppel and satisfaction of judgment

precluded their claims against Bridgestone. The trial court ultimately ruled that A.P.S.’s

satisfaction of the judgment in the first case had discharged Bridgestone from any liability to the

Naranjos arising from the same accident. The court granted Bridgestone’s motion and entered

judgment in its favor on the Naranjos’ counterclaim, pursuant to Rules 54(b) and 56(c), Ariz. R.

Civ. P., 16 A.R.S., Pt. 2. This appeal followed.

                                          DISCUSSION

¶6             The Naranjos argue the trial court erroneously granted summary judgment based

on outdated case law that has effectively been abrogated by A.R.S. § 12-2506.1 We review a grant


       1
        In their opening brief, the Naranjos contend West v. State, 203 Ariz. 546, 58 P.3d 28
(App. 2002), was wrongly decided and is not dispositive of this appeal. Shortly after that brief
was filed, however, our supreme court ordered the West opinion depublished. West v. State, 204

                                                 3
of summary judgment de novo. Liristis v. Am. Family Mut. Ins. Co., 204 Ariz. 140, ¶6, 61 P.3d

22, ¶6 (App. 2002). A motion for summary judgment should be granted if “there is no genuine

issue as to any material fact and . . . the moving party is entitled to judgment as a matter of law.”

Ariz. R. Civ. P. 56(c)(1); see also Orme Sch. v. Reeves, 166 Ariz. 301, 802 P.2d 1000 (1990).

We also review de novo questions of statutory interpretation. Steer v. Eggleston, 202 Ariz. 523,

¶16, 47 P.3d 1161, ¶16 (App. 2002).

¶7             “Under the common law doctrine of joint and several liability, if two or more actors

together caused an injury to the victim, each was liable for the full amount of the victim’s

injuries.” Herstam v. Deloitte & Touche, LLP, 186 Ariz. 110, 114, 919 P.2d 1381, 1385 (App.

1996). In 1987, the legislature abolished joint and several liability in Arizona. § 12-2506(A),

(D). Pursuant to that statutory change, “[i]n an action for personal injury, property damage or

wrongful death, the liability of each defendant for damages is several only and is not joint.” § 12-

2506(A). Therefore, in Arizona, “each tortfeasor [is] responsible for paying for his or her

percentage of fault and no more.” Dietz v. Gen. Elec. Co., 169 Ariz. 505, 510, 821 P.2d 166,

171 (1991); see also City of Tucson v. Fahringer, 164 Ariz. 599, 603 n.9, 795 P.2d 819, 823 n.9

(1990).

I. Satisfaction of judgment

¶8             In granting Bridgestone’s motion for summary judgment, the trial court relied on

the doctrine of satisfaction of judgment, citing State v. Superior Court, 140 Ariz. 365, 681 P.2d

1384 (1984). Under that doctrine, if one joint tortfeasor satisfies a judgment obtained by the


Ariz. 484, 65 P.3d 433 (2003). Both parties acknowledge, therefore, that West has no
precedential value on any issue in this appeal. See Galati v. America West Airlines, Inc., 205
Ariz. 290, ¶14, 69 P.3d 1011, ¶14 (App. 2003).

                                                 4
plaintiff, all other tortfeasors are discharged from liability, and the plaintiff has no further cause

of action. See id. at 366, 681 P.2d at 1385 (“[A] satisfaction of judgment against one tortfeasor

extinguishes a cause of action against another tortfeasor for the same harm.”); Rager v. Superior

Coach Sales & Serv., 110 Ariz. 188, 191, 516 P.2d 324, 327 (1973) (“[A] plaintiff can have but

one satisfaction of a joint wrong.”); Edmond v. Fairfield Sunrise Village, Inc., 132 Ariz. 142,

142, 644 P.2d 296, 296 (App. 1982) (“[T]he satisfaction of judgment against one tortfeasor

preclude[s] a subsequent action against another joint tortfeasor arising out of the same accident.”);

Dan B. Dobbs, The Law of Torts § 388, at 1082 (2001) (“When a defendant fully pays a judgment

for all of the plaintiff’s damages, the plaintiff’s claim is satisfied and he has no further claim for

the same injury.”). “It is obvious that this rule is equitable in its nature, and that its purpose is

to prevent unjust enrichment.” W. Page Keeton et al., Prosser and Keeton on the Law of Torts,

§ 48, at 330 (5th ed. 1984) (footnote omitted).

¶9             Noting that the Naranjos had alleged the same injuries and damages in their separate

actions against A.P.S. and Bridgestone, the trial court concluded that the Naranjos had suffered

an indivisible injury allegedly caused by those two, joint tortfeasors. The court then determined

that, regardless of joint or several liability, once a judgment awarding total damages for an

indivisible injury has been satisfied, a plaintiff’s cause of action against all other tortfeasors is

extinguished. Thus, the trial court ruled, the Naranjos had no cause of action against Bridgestone

because they already had recovered their full damages from A.P.S. and had filed a satisfaction of

judgment in that case.

¶10            The Naranjos contend, as they did below, that the doctrine of satisfaction of

judgment only applied in a joint liability context and is now obsolete under Arizona’s current


                                                  5
system. Therefore, they argue, the trial court erred in relying on that doctrine to bar their

counterclaim against Bridgestone. Relying on Sanchez v. City of Tucson, 191 Ariz. 128, 953

P.2d 168 (1998), the Naranjos further argue that, in the absence of joint liability, their recovery

from A.P.S. does not affect their claims against Bridgestone. That is so, they insist, because

“recover[ing] 100% of a verdict and judgment against a tortfeasor whose liability is ‘several only

and is not joint’ . . . does not make [a] plaintiff whole if there are other remaining tortfeasors.”

The Naranjos also contend Rule 20(a), Ariz. R. Civ. P., 16 A.R.S., Pt. 1, Arizona’s permissive

joinder rule, “allows, but does not require, that all defendants be joined together in a single

lawsuit.”

¶11            In sum, the Naranjos essentially argue Arizona law permits them to sue multiple

defendants in serial actions for their damages arising from the accident. Contending they “have

not been made whole under Sanchez and A.R.S. § 12-2506,” the Naranjos seek to “assert

independent claims against Bridgestone Firestone for compensatory and punitive damages.” They

thus demand their “day in court” against Bridgestone.

¶12            We conclude that the Naranjos’ position is unsound and reject it. In their action

against A.P.S., the Naranjos presented evidence on all of their injuries and damages resulting from

the accident. They sought special and general damages to compensate them for all claimed losses,

including their past and future medical expenses, lost wages, and pain and suffering. The jury

determined those damages and returned a verdict in their favor in excess of $9 million.

¶13            The Naranjos fail to establish or explain how their damages caused by Bridgestone’s

alleged fault differ from the damages resulting from A.P.S.’s fault. As the trial court noted, in

both their complaint against A.P.S. and their counterclaim against Bridgestone, the Naranjos


                                                 6
alleged the same injuries and damages arising from a single accident. That the Naranjos collected

“100% of [the] verdict and judgment” from A.P.S. alone does not negate the fact that they have

recovered and received full payment on their total compensatory damages. Any further recovery

from Bridgestone for the same injuries would result in an impermissible double recovery or unjust

enrichment. See Saichek v. Lupa, 787 N.E.2d 827, 835 (Ill. 2003) (“[T]here may not be more

than one recovery of damages for a single, indivisible injury.”); Keeton, supra, § 48, at 330; cf.

Cimino v. Alway, 18 Ariz. App. 271, 276, 501 P.2d 447, 452 (1972) (satisfaction of judgment

in case against original tortfeasor does not necessarily bar subsequent action against attending

physician for malpractice in treatment of initial injury, but if judgment in first action “is found to

encompass an award for all the injuries sustained by [plaintiff], including those now alleged to be

attributable to [physician’s] malpractice, then the satisfaction of the judgment bars the instant suit

to recover for a portion of the total injuries”).

¶14            The Naranjos also fail to explain why the satisfaction of judgment doctrine should

not continue to operate in these circumstances. In our view, both law and logic support the

conclusion that the doctrine should and does apply here, despite Arizona’s abolition of joint

liability. See Keeton, supra, § 48, at 331 (“When payment of the judgment in full is made by the

judgment debtor, there is no doubt that the plaintiff is barred from a further action against another

who is liable for the same damages.”). The Restatement (Third) of Torts § 25(a) (2000) supports

that view:

                       When a judgment includes a determination of the entirety of
               recoverable damages suffered by the plaintiff for an indivisible
               injury and provides for their recovery by the plaintiff against one or
               more of the defendants, payment of the full amount of recoverable
               damages constitutes a satisfaction of the plaintiff’s rights against all
               tortfeasors legally responsible for the plaintiff’s indivisible injury.

                                                    7
As comment c to that section points out: “When a plaintiff obtains a judgment for all recoverable

damages, discharge of the judgment bars any further action against other potential tortfeasors

. . . . By obtaining the full amount of recoverable damages, the plaintiff’s legal rights are

satisfied, and the plaintiff may not pursue any others for further recovery.” This “merely reflects

the well-established and commonsense rule that plaintiffs may only obtain one recovery of their

damages.” Restatement (Third) of Torts § 25, Reporter’s Note, cmt. c; see also Restatement

(Second) of Judgments § 50 cmt. d (1982) (“[W]hen a judgment is based on actual litigation of the

measure of a loss, and the judgment is thereafter paid in full, the injured party has no enforcible

[sic] claim against any other obligor who is responsible for the same loss.”).

¶15             We find these principles applicable and controlling here. Accordingly, we agree

with the trial court that, even in the absence of joint liability, the Naranjos’ recovery of their total

compensatory damages from A.P.S., as evidenced by filing of the satisfaction of judgment in that

case, eliminates any claim against Bridgestone for the same injuries. See Saichek, 787 N.E.2d

at 835 (“Having once been awarded damages for the [indivisible] injuries . . . [, a plaintiff] cannot

seek compensation for those injuries again.”); see also Pillo v. Reading Co., 232 F. Supp. 761,

762 (E.D. Pa. 1964) (satisfied judgment against individual tortfeasors barred plaintiff’s subsequent

action for same injuries under Federal Employers’ Liability Act; second action would lead to

double recovery since plaintiff “had his day in court and has presumably received full

compensation”); Fletcher v. Calif. Portland Cement Co., 159 Cal. Rptr. 915 (Ct. App. 1979) (full

satisfaction of judgment in federal action by plaintiff against employer barred subsequent lawsuit

in state court against concurrent tortfeasor for same injury).




                                                   8
¶16            Moreover, the Naranjos effectively have had their “day in court” against

Bridgestone. In their action against A.P.S., both sides repeatedly referred to Bridgestone and

blamed its defective tire as a cause of the accident. Although it is unclear from the record before

us, the Naranjos state that A.P.S. did not formally designate Bridgestone as a nonparty at fault

pursuant to § 12-2506(B) and Rule 26(b)(5), Ariz. R. Civ. P., 16 A.R.S., Pt. 1. But, in the

settling of jury instructions in that case, the parties explicitly acknowledged that Bridgestone was

to be treated as such.2 The Naranjos and A.P.S. also agreed that the jury essentially would be

allocating fault to the tire manufacturer, Bridgestone, in whatever percentage of the verdict the

jury might assign to the Naranjos’ “claims of product liability.” Both sides made that same point

in their closing arguments to the jury when they explained the meaning and effect of the special

interrogatory on the verdict form. In short, Bridgestone was very much a part of the Naranjos’

litigation against A.P.S.

¶17            The Sanchez case, on which the Naranjos rely, does not support their position. In

that case, our supreme court concluded that a settlement with one defendant did not necessarily

preclude the plaintiff from pursuing another defendant for its share of fault and proportionate

damages. 191 Ariz. 128, ¶25, 953 P.2d 168, ¶25. The settling tortfeasor there had “only pa[id]

for its share of fault.” Id. Therefore, the court ruled, the plaintiff could proceed with a claim

against the nonsettling tortfeasor for the remaining, uncompensated portion of damages. See

Dobbs, supra, § 390, at 1088.


       2
        Whether A.P.S. strictly complied with Rule 26(b)(5) is not relevant. “The purpose of
[Rule 26(b)(5)] is to deal with situations where the plaintiff is unaware of a nonparty’s fault.”
LyphoMed, Inc. v. Superior Court, 172 Ariz. 423, 427, 837 P.2d 1158, 1162 (App. 1992). Here,
the Naranjos were fully aware of Bridgestone’s identity, involvement, and potential liability, and
they clearly agreed on the record that Bridgestone should be treated as a nonparty at fault.

                                                 9
¶18             Here, in contrast, the Naranjos have no uncompensated portion of damages to

pursue. The jury in the case against A.P.S. awarded them their full damages. And, although the

jury apparently intended to allocate thirty percent of the fault to Bridgestone by designating that

percentage for the product liability claim, A.P.S. nonetheless was responsible for and, in fact, paid

the entire amount of the judgment. The Naranjos have recovered all their compensatory damages

resulting from the accident and, thus, have been made “whole.” See Piner v. Superior Court, 192

Ariz. 182, ¶26, 962 P.2d 909, ¶26 (1998), quoting § 12-2506(A) (“When the tortious conduct of

more than one defendant contributes to one indivisible injury, the entire amount of damage

resulting from all contributing causes is the total amount ‘of damages recoverable by the

plaintiff.’”); Dobbs, supra, § 390, at 1091 (“Where joint and several liability is abolished, . . .

the fact that the plaintiff suffered an indivisible injury remains significant, for the defendants’

percentage of fault liability is measured by the total of the plaintiff’s indivisible injury damages.”).

In sum, the trial court properly granted summary judgment in favor of Bridgestone based on the

satisfaction of judgment in the Naranjos’ case against A.P.S.

II. Collateral estoppel

¶19             As Bridgestone points out, principles of collateral estoppel also prevent the

Naranjos from relitigating their damages claim.

                         “Collateral estoppel or issue preclusion is applicable when
                the issue or fact to be litigated was actually litigated in a previous
                suit, a final judgment was entered, and the party against whom the
                doctrine is to be invoked had a full opportunity to litigate the matter
                and actually did litigate it, provided such issue or fact was essential
                to the prior judgment.”

F.D.I.C. v. Adams, 187 Ariz. 585, 593, 931 P.2d 1095, 1103 (App. 1996), quoting Chaney

Building Co. v. City of Tucson, 148 Ariz. 571, 573, 716 P.2d 28, 30 (1986); see also Restatement

                                                  10
(Second) of Judgments § 27. When those elements are present, Arizona permits a new defendant

in a subsequent case to use the doctrine defensively to preclude relitigation of an issue. See

Standage Ventures, Inc. v. State, 114 Ariz. 480, 484, 562 P.2d 360, 364 (1977); Campbell v. SZL

Props., Ltd., 204 Ariz. 221, ¶10, 62 P.3d 966, ¶10 (App. 2003).

¶20            In their case against A.P.S., the Naranjos had a full and fair opportunity to litigate,

and in fact did litigate, the issue of their damages resulting from the accident. That issue was

central to that litigation. Again, the Naranjos pursued and presented evidence on all their damages

in that case. And the jury awarded them “full damages,” as reflected on the form of verdict, of

over $9 million.

¶21            The Naranjos counter that the jury “only assessed the damages caused by A.P.S.”

and argue they had no opportunity “to litigate the issue of their damages . . . caused by

Bridgestone.” We are unpersuaded. As discussed above, the damages “caused” by Bridgestone

were the same damages “caused” by A.P.S. The Naranjos did not allege that Bridgestone’s fault

had caused any injuries other than those they sustained in the accident or that Bridgestone had

somehow exacerbated those injuries. Again, the Naranjos have already claimed and recovered full

compensatory damages for all such injuries. And, as also noted above, the jury was well aware

throughout the litigation with A.P.S. of Bridgestone’s potential fault and liability for the accident.

Although the Naranjos actively opposed bringing Bridgestone into that action, Bridgestone was

treated as a nonparty at fault, and the jury essentially allocated thirty percent of the fault to

Bridgestone. Regardless of the allocation of fault, however, the Naranjos have litigated the issue

of their total damages arising from the accident, and the jury assessed “full damages.” The

Naranjos cannot now relitigate that issue.        See Restatement (Second) of Judgments § 29;


                                                 11
Restatement (Third) of Torts § 25, cmt. f; cf. Selchert v. State, 420 N.W.2d 816, 818 (Iowa 1988)

(although plaintiff’s unsatisfied judgment in first case did not bar subsequent, new action against

different defendant, collateral estoppel barred relitigation of issue on “extent of [plaintiff’s]

injuries”).

¶22             We find support for that conclusion in Kathios v. General Motors Corp., 862 F.2d

944 (1st Cir. 1988). There, the plaintiff brought a dram shop action in state court. He obtained

a jury verdict and resulting judgment, which was satisfied. The plaintiff then filed a separate

action in federal court against General Motors, alleging negligence and product liability claims.

General Motors moved for summary judgment, “contend[ing] that plaintiff’s damages had been

fully litigated in [the first case], and that satisfaction of the resulting judgment extinguished any

further claim.” Id. at 945. The federal district court granted the motion, ruling that “plaintiff was

collaterally estopped from relitigating the amount of damages.” Id.

¶23             The First Circuit affirmed that ruling on appeal. Finding it “obvious that the

amount of damages was fully litigated in the state court,” the court concluded that the jury verdict

in the first case “caps any verdict which might be rendered in [the second case].” Id. at 946. The

court noted that the plaintiff “had a full-sized bite of the apple” in the first case, in which the jury

had “conclusively adjudicated” the extent of his damages. Id. at 951. By bringing the second

action, the court further noted, “plaintiff bit off more than we can let him chew.”                 Id.

Accordingly, the court concluded that “resolution of the issue in [the first case] collaterally estops

plaintiff from seeking redetermination of his damages in the instant action.” Id. at 947. We reach

that same conclusion here.




                                                  12
III. Public policy considerations

¶24            Finally, we note that Arizona’s public policy has long favored the joining of all

known and available tortfeasors as defendants in one action. See, e.g., United States Fid. & Guar.

Co. v. Alfalfa Seed & Lumber Co., 38 Ariz. 48, 52-53, 297 P. 862, 864 (1931) (“Unquestionably

the policy of our law is to determine the rights of all parties to a controversy in one suit, if

possible.”); Ariz. Title Ins. & Trust Co. v. Kelly, 11 Ariz. App. 254, 255, 463 P.2d 838, 839

(1970) (“The Rules of Civil Procedure, both before and after the extensive amendments [of] . . .

1966, encourage the joinder of all appropriate parties in a single suit to avoid multiplicity of

litigation.”); see also Staffco, Inc. v. Maricopa Trading Co., 122 Ariz. 353, 357, 595 P.2d 31,

35 (1979) (“The thrust of . . . [joinder] rules is that, whenever possible, all claims should be

disposed of in one action.”); Bill Alexander Ford, Lincoln, Mercury, Inc. v. Casa Ford, Inc., 187

Ariz. 616, 618, 931 P.2d 1126, 1128 (App. 1996) (under Restatement (Second) of Judgments

§ 29, plaintiff could not seek additional damages in subsequent action against defendant when

plaintiff had “had the opportunity to litigate all such claims” in earlier action against other

defendants).

¶25            As the court noted in Kathios, “[c]oncerns relating to judicial economy also militate

against allowing plaintiffs to litigate their cases over and over, against one defendant at a time.”

862 F.2d at 951; cf. Behrens v. O’Melia, ___ Ariz. ___, ¶7, 78 P.3d 278, ¶7 (App. 2003)

(transferring action against certain defendants from one county to another and consolidating it

there with separate, pending action against different defendant “will serve the interests of judicial

economy” because both actions “arose out of the same injury” and “have common questions of

law and fact”).


                                                 13
¶26            Section 12-2506 also reflects this policy:

                       B. In assessing percentages of fault the trier of fact shall
               consider the fault of all persons who contributed to the alleged
               injury, death or damage to property, regardless of whether the
               person was, or could have been, named as a party to the suit.
               Negligence or fault of a nonparty may be considered if the plaintiff
               entered into a settlement agreement with the nonparty or if the
               defending party gives notice before trial, in accordance with
               requirements established by court rule, that a nonparty was wholly
               or partially at fault. . . .

                       C. The relative degree of fault of the claimant, and the
               relative degrees of fault of all defendants and nonparties, shall be
               determined and apportioned as a whole at one time by the trier of
               fact.

At a minimum, the legislature apparently intended, if not required, “the trier of fact” to determine

and apportion “as a whole at one time ” the fault of all possible tortfeasors, whether named or not

named as parties. § 12-2506(C) (emphasis added). See Behrens , ___ Ariz. ___, ¶8, 78 P.3d 278,

¶8 (consolidating cases filed in different counties against separate defendants but arising from same

injury “will ensure that one hundred percent of all damages are awarded and apportioned among

all negligent defendants, as § 12-2506 requires”). That goal is not served when, as here, a

plaintiff is well aware of multiple alleged tortfeasors but deliberately chooses to sue them

separately in serial actions for the same injuries and damages. To permit such a practice would

contravene Arizona’s public policy as reflected in both our case law and § 12-2506.3 See id. (“If


       3
         Focusing on the second sentence of § 12-2506(B), the Naranjos contend subsections (B)
and (C), when read together, only require a determination “in one proceeding” of “the fault of all
parties and designated non-parties.” According to them, the statute, in conjunction with Rule
20(a), Ariz. R. Civ. P., 16 A.R.S., Pt. 1, implicitly permits a subsequent, separate action against
any tortfeasors who are neither parties nor designated non-parties in the first case. But even if
§ 12-2506 does not always or necessarily “require that all of plaintiffs’ claims against all
defendants be included in one lawsuit,” as the Naranjos argue, we do not agree that they may
maintain their action against Bridgestone under the circumstances presented here.

                                                 14
Plaintiffs were allowed to proceed with separate suits against the [alleged tortfeasors], the damage

awards could be inconsistent, and the resulting allocation of fault among the defendants could be

other than one hundred percent.”).

¶27            Having known of Bridgestone’s potential liability and having apparently made a

tactical decision not to name it as a defendant in their original action, the Naranjos may not

maintain a new action against Bridgestone for damages they already have fully recovered. For all

these reasons, we conclude the trial court properly entered summary judgment in favor of

Bridgestone on the Naranjos’ counterclaim.4

IV. Punitive damage claim

¶28            The Naranjos alternatively contend their punitive damages claim against

Bridgestone should stand even if their compensatory damage claim is precluded. In rejecting that

claim, the trial court relied on Edmond. There, the Edmonds were injured when their car was

struck by another vehicle driven by Carr. They sued Carr, recovered a judgment against her, and

filed a satisfaction of judgment with the court. 132 Ariz. at 142, 644 P.2d at 296. The Edmonds

then sued Fairfield, the owner of the vehicle Carr had been driving, seeking compensatory and

punitive damages from the same accident. Id. at 143, 644 P.2d at 297. This court concluded that

the Edmonds’ claim for compensatory damages was precluded by the doctrine of satisfaction of




       4
        The Naranjos also argue that, by attempting to sue A.P.S. and Bridgestone separately,
they did not impermissibly split their cause of action. Because we have determined on other
grounds that the Naranjos’ recovery of their full damages from A.P.S. precludes them from
maintaining a separate action against Bridgestone for those same damages, we do not address this
argument.


                                                15
judgment. Id. at 144, 644 P.2d at 298. And we ruled that the punitive damages claim likewise

was barred.

               The [Edmonds] have satisfied the judgment, recovering their actual
               losses from Ms. Carr. They cannot now sue Fairfield for actual
               damages, because the satisfaction of judgment has extinguished the
               cause of action. A lawsuit for punitive damages only may not
               proceed once the cause of action for actual damages has been
               extinguished, actual damages being necessary to support punitive
               damages.

Id.

¶29            The Naranjos attempt to distinguish Edmond, arguing its outcome was controlled

by the “principal/agent” relationship between Carr and Fairfield. The relationship between the

alleged tortfeasors in Edmond, however, was not determinative and, in fact, this court did not

even comment on the relationship. The Naranjos also point out that the case was decided before

joint liability was abolished in Arizona, but they do not explain how that change would affect the

court’s analysis or conclusion. As in Edmond, the Naranjos’ cause of action against Bridgestone

for “actual damages has been extinguished.” Id. Because they no longer can recover actual

damages against Bridgestone, their claim for punitive damages cannot proceed.5 See LaFrentz v.

Gallagher, 105 Ariz. 255, 259, 462 P.2d 804, 808 (1969) (award of actual damages is prerequisite



       5
         When the trial court entered summary judgment in favor of Bridgestone on the Naranjos’
counterclaim, there had been no adjudication of any obligation of contribution or indemnity
between A.P.S. and Bridgestone. The trial court noted, however, that the ultimate outcome of
A.P.S.’s indemnification claim against Bridgestone “does not change the analysis” of the
Naranjos’ punitive damage claim. Thereafter, the trial court ruled that Bridgestone is required to
indemnify A.P.S. for that percentage of the total judgment the jury allocated to the product
liability claim. Bridgestone has appealed from that ruling. In any event, as the trial court
implicitly ruled, and as Bridgestone argues, its indemnity obligation to A.P.S. “cannot be
recharacterized by the Naranjos as compensatory damages owed by [Bridgestone] to the Naranjos
and, therefore, cannot provide the predicate for a punitive damages claim to them.”

                                               16
to recovery of exemplary damages); Hyatt Regency Phoenix Hotel Co. v. Winston & Strawn, 184

Ariz. 120, 131, 907 P.2d 506, 517 (App. 1995) (“A plaintiff must be entitled to compensatory

damages before being entitled to punitive damages.”).

¶30            Finally, we agree with Bridgestone that, “as a practical matter, to permit plaintiffs

to pursue compensatory damages against one tortfeasor and then seek punitive damages in a

separate lawsuit is a waste of judicial resources, requiring courts to try the same case multiple

times, with the resulting multiplicity of suits, inconsistent verdicts, expense, delay, etc.” To

establish their claim for punitive damages, the Naranjos necessarily would need to prove

Bridgestone’s underlying liability for the accident and their resulting injuries, Bridgestone’s

proportionate fault, and the amount of compensatory damages before a fact-finder could even

consider the various prerequisites for an award of punitive damages. See Saucedo ex rel. Sinaloa

v. Salvation Army, 200 Ariz. 179, ¶21, 24 P.3d 1274, ¶21 (App. 2001) (“[O]ur common law

mandates that a plaintiff suffer actual damages as a result of the underlying tort before a claim of

punitive damages can be entertained.”); see also State Farm Mut. Auto. Ins. Co. v. Campbell ,

___ U.S. ___, 123 S. Ct. 1513, 1524, 155 L. Ed. 2d 585, ___ (2003) (declining “to impose a

bright-line ratio which a punitive damages award cannot exceed” but noting that, “in practice, few

awards exceeding a single-digit ratio between punitive and compensatory damages, to a significant

degree, will satisfy due process”). This would require proceedings largely duplicative of the

Naranjos’ action against A.P.S.

¶31            As noted earlier, public policy generally favors one action, when possible, to

resolve all claims against all known, potential tortfeasors, and collateral estoppel bars the Naranjos

from relitigating their actual damages. The Naranjos chose to exclude Bridgestone from the


                                                 17
original litigation and instead sought to recover their damages from A.P.S. alone. They have now

recovered their full damages and have no further cause of action arising from the accident.

                                        DISPOSITION

¶32           The trial court’s grant of summary judgment in favor of Bridgestone is affirmed.



                                                _______________________________________
                                                JOHN PELANDER, Presiding Judge

CONCURRING:



_______________________________________
PHILIP G. ESPINOSA, Chief Judge



_______________________________________
PETER J. ECKERSTROM, Judge




                                              18